DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/23/2022
Applicant's election with traverse of Group I, claims 1-21 and 25 in the reply filed on 2/23/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Landa (US Pub No. 2012/0153772) in view of Yuan (CN106452287, Machine Translation) 
	Regarding Claim 1, Landa et al. teaches an apparatus [Fig. 2D, 0064] comprising: an electrical energy storage device [24, Fig. 2D, 0080]; 
a heat generating source [20, 2D, 0093] operatively connected to the electrical energy storage device to convert electrical energy supplied by the electrical energy storage device to heat [0093-0094]; 
a thermal energy harvesting thermionic device [40, Fig. 2D, 0125] proximal to the heat generating source [Fig. 2D, 0005], the thermal energy harvesting thermionic device to receive the heat from the heat generating source and generate an electrical output [Fig. 2D, 0092-0093], the thermal energy harvesting thermionic device comprising: 
an emitter electrode [46, Fig. 2D, 0149];
a collector electrode [48, Fig. 2D, 0148] spaced from the emitter electrode [46, Fig. 2D, 0148] to provide an inter-electrode gap between the emitter electrode and the collector electrode [Fig. 2D]; and a plurality of nanoparticles [44, Fig. 2A, 0133, particles can be less than 100 nm, and can be spheroid, 0131-0133] suspended in a medium contained in the inter-electrode gap [0177, 0175-0177], the nanoparticles arranged in the inter-electrode gap to permit electron transfer between the emitter electrode and the collector electrode [Fig. 2A and Fig. 2D]; 
Landa et al. is silent on a temperature sensor configured to monitor a temperature of the thermal energy harvesting thermionic device; and
a controller operatively connected to the electrical energy storage device and the temperature sensor, the controller to activate the electrical energy storage device to supply the stored electrical energy to the heat generating source in response to the temperature of the thermal energy harvesting thermionic device, as measured by the temperature sensor, falling below a threshold temperature.
Yuan et al. teaches a thermionic device [page 10/10, top of page] comprising a temperature sensor [22, Fig. 2, page 10/10, middle of page, second paragraph] connected to and a controller [6, Fig. 2, page 10/10, middle of page, second paragraph], where the controller adjusts the amount of heat amount of heat directed to the device depending on the working temperature relative to predetermined working temperature for normal operation [page 10/10, middle of page, second paragraph]. The controller is connected to the temperature sensor and all other parts of the device [page 6/10, middle of page, second paragraph]
Since Landa et al. teaches the use of a thermionic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention apply the temperature sensor and controller of Yuan in the apparatus comprising the thermionic device of Landa et al. in order to provide power generation in a safe state [page 7/10, middle of page, second paragraph]
Regarding Claim 11, within the combination above, modified Landa et al. teaches wherein the thermal energy harvesting thermionic device comprises a nano-scale component [See 44, Fig. 2A and 2D, 0133, particles can be less than 100 nm, and can be spheroid, 0131-0133]
Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Landa (US Pub No. 2012/0153772) in view of Yuan (CN106452287, Machine Translation) as applied above in addressing claim 1, in further view of Parker (US Pub No. 2009/0071526)
	Regarding Claim 2, within the combination above, modified Landa et al. is silent on further comprising a rechargeable power storage device operatively connected to the thermal energy harvesting thermionic device to receive the electrical output to recharge the rechargeable power storage device.
Parker et al. teaches in figure 6, an electrical control system connected to an thermionic module comprising a capacitor or battery, and resistors [0069], where the batteries can be recharged [0041].
Since modified Landa et al. teaches the use of a thermionic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the electrical control system comprising the capacitor or battery and resistor of Parker et al. with the device of modified Landa et al. in order to provide efficiency storage and discharge of electrical energy, and regulated discharge of electrical energy [0069].
	Regarding Claim 3, within the combination above, modified Landa et al. teaches wherein the rechargeable power storage device comprises a rechargeable battery [See rejection above]
	Regarding Claim 4, within the combination above, modified Landa et al. is silent on further comprising a heat dissipating device positioned between the thermal energy harvesting thermionic device and the rechargeable power storage device.
	Yuan et al. teaches a heat dissipating device [21, Fig. 2, top of page 9/10] for a thermionic device [page 10/10, top of page].
Since modified Landa et al. teaches the use of a thermionic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the heat dissipating device of Yuan on the thermionic device of Yuan et al. as it is merely the selection of a conventional cooling means for thermionic devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 5, within the combination above, modified landa et al. teaches wherein the electrical energy storage device comprises a capacitor [See rejection above]
	Regarding Claim 6, within the combination above, modified landa et al. teaches wherein the heat generating source comprises a resistor [See rejection above]
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Landa (US Pub No. 2012/0153772) in view of Yuan (CN106452287, Machine Translation) as applied above in addressing claim 1, in further view of Plumpton (US Pub No. 2009/0140465)
	Regarding Claim 7, within the combination above, modified Landa et al. is silent on wherein the temperature sensor comprises a thermocouple.
	Plumpton et al. teaches a temperature sensor comprising a thermocouple [0044].
	Since modified Landa et al. teaches the use of a temperature sensor, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the thermocouple of Plumpton et al. in place of the temperature sensor of modified Landa et al. as it is merely the selection conventional temperature sensors in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Landa (US Pub No. 2012/0153772) in view of Yuan (CN106452287, Machine Translation) as applied above in addressing claim 1, in further view of Angermann (US Pub No. 2014/0230875) and Parker (US Pub No. 2009/0071526)
	Regarding Claim 8, within the combination above, modified Landa et al. is silent on further comprising a housing comprised of aerogel, the housing containing the electrical energy storage device, the heat generating source, the thermal energy harvesting thermionic device, the temperature sensor, and the controller.
Parker et al. teaches in figure 6, an electrical control system connected to an thermionic module comprising a capacitor or battery, and resistors [0069], where the batteries can be recharged [0041].
Since modified Landa et al. teaches the use of a thermionic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the electrical control system comprising the capacitor or battery and resistor of Parker et al. with the device of modified Landa et al. in order to provide efficiency storage and discharge of electrical energy, and regulated discharge of electrical energy [0069].
Angermann et al. teaches a housing comprising an aerogel used to prevent oxidation [0028].
Since modified Landa et al. teaches the use of a thermionic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply a housing with aerogel of Angermann et al. with the device of Landa et al. in order to prevent oxidation [0028].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Landa (US Pub No. 2012/0153772) in view of Yuan (CN106452287, Machine Translation) as applied above in addressing claim 1, in further view of Nguyen (Nano Energy 49 (2018) 172–178) and Parker (US Pub No. 2009/0071526)
	Regarding Claim 9, within the combination above, modified Landa et al. is silent on further comprising a power-consumption device operatively connected to the thermal energy harvesting thermionic device, the power-consumption device to receive the electrical output from the thermal energy harvesting thermionic device.
Parker et al. teaches in figure 6, an electrical control system connected to an thermionic module comprising a capacitor or battery, and resistors [0069], where the batteries can be recharged [0041].
Since modified Landa et al. teaches the use of a thermionic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the electrical control system comprising the capacitor or battery and resistor of Parker et al. with the device of modified Landa et al. in order to provide efficiency storage and discharge of electrical energy, and regulated discharge of electrical energy [0069].
Nguyen et al. teaches a power consumption device connected to the thermal energy harvesting thermionic device [Fig. 2c. section f, page 174, top of page].
Since modified Landa et al. teaches the use of a thermionic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply power consumption device of Nguyen et al. with the themionic device of Landa et al. as it is merely the selection of a conventional engineering design for thermionic devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Landa (US Pub No. 2012/0153772) in view of Yuan (CN106452287, Machine Translation) as applied above in addressing claim 1, in further view of Cox (US Pub No. 2004/0099304)
	Regarding Claim 10, within the combination above, modified Landa et al. is silent wherein the thermal energy harvesting thermionic device comprises a plurality of serially connected thermal energy harvesting thermionic devices.
	Cox et al. teaches thermionic decries in series or parallel depending on the voltage and series for high voltage [0050]
	Since modified Landa et al. teaches the use of a thermionic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply multiple thermionic derives in series  as taught by Cox et al. in order to provide a higher voltage [0050].
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Landa (US Pub No. 2012/0153772) in view of Yuan (CN106452287, Machine Translation) as applied above in addressing claim 1, in further view of Ganley (US Pub No. 2019/0356267)
Regarding Claim 25, within the combination above, modified Landa et al. is silent on further comprising: a photovoltaic cell configured to convert light energy into electrical energy, wherein the heat generating source is operatively connected to the photovoltaic cell to convert the electrical energy supplied by the photovoltaic cell to heat.
Ganley et al. teaches a system which utilizes solar cells and transfer heat though a heat exchanger into a external heat source [thermal reservoir, 0005]
Since modified Landa et al. teaches a heat source 20 [thermal reservoir 20, Fig. 2D, 0092], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the system of Ganley et al. to the heat source of modified Landa et al. as it merely the selection of a conventional heating means and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Landa (US Pub No. 2012/0153772) in view of Yuan (CN106452287, Machine Translation) and Ganley (US Pub No. 2019/0356267)
	Regarding Claim 12, Landa et al. teaches an apparatus [Fig. 2D, 0064] comprising: an electrical energy storage device [24, Fig. 2D, 0080]; 
a heat generating source [20, 2D, 0093] operatively connected to the electrical energy storage device to convert electrical energy supplied by the electrical energy storage device to heat [0093-0094]; 
a thermal energy harvesting thermionic device [40, Fig. 2D, 0125] proximal to the heat generating source [Fig. 2D, 0005], the thermal energy harvesting thermionic device to receive the heat from the heat generating source and generate an electrical output [Fig. 2D, 0092-0093], the thermal energy harvesting thermionic device comprising: 
an emitter electrode [46, Fig. 2D, 0149];
a collector electrode [48, Fig. 2D, 0148] spaced from the emitter electrode [46, Fig. 2D, 0148] to provide an inter-electrode gap between the emitter electrode and the collector electrode [Fig. 2D]; and a plurality of nanoparticles [44, Fig. 2A, 0133, particles can be less than 100 nm, and can be spheroid, 0131-0133] suspended in a medium contained in the inter-electrode gap [0177, 0175-0177], the nanoparticles arranged in the inter-electrode gap to permit electron transfer between the emitter electrode and the collector electrode [Fig. 2A and Fig. 2D]; 
Landa et al. is silent on a temperature sensor configured to monitor a temperature of the thermal energy harvesting thermionic device; and
a controller operatively connected to the electrical energy storage device and the temperature sensor, the controller to activate the electrical energy storage device to supply the stored electrical energy to the heat generating source in response to the temperature of the thermal energy harvesting thermionic device, as measured by the temperature sensor, falling below a threshold temperature.
Yuan et al. teaches a thermionic device [page 10/10, top of page] comprising a temperature sensor [22, Fig. 2, page 10/10, middle of page, second paragraph] connected to and a controller [6, Fig. 2, page 10/10, middle of page, second paragraph], where the controller adjusts the amount of heat amount of heat directed to the device depending on the working temperature relative to predetermined working temperature for normal operation [page 10/10, middle of page, second paragraph]. The controller is connected to the temperature sensor and all other parts of the device [page 6/10, middle of page, second paragraph]
Since Landa et al. teaches the use of a thermionic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention apply the temperature sensor and controller of Yuan in the apparatus comprising the thermionic device of Landa et al. in order to provide power generation in a safe state [page 7/10, middle of page, second paragraph]
Ganley et al. teaches a system which utilizes solar cells and transfer heat though a heat exchanger into a external heat source [thermal reservoir, 0005]
Since modified Landa et al. teaches a heat source 20 [thermal reservoir 20, Fig. 2D, 0092], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the system of Ganley et al. to the heat source of modified Landa et al. as it merely the selection of a conventional heating means and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 21, within the combination above, modified Landa et al. teaches wherein the thermal energy harvesting thermionic device comprises a nano-scale component [See 44, Fig. 2A and 2D, 0133, particles can be less than 100 nm, and can be spheroid, 0131-0133].
 Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Landa (US Pub No. 2012/0153772) in view of Yuan (CN106452287, Machine Translation) and Ganley (US Pub No. 2019/0356267) as applied above in addressing claim 12, in further view of Parker (US Pub No. 2009/0071526)
	Regarding Claim 13, within the combination above, modified Landa et al. is silent on further comprising a rechargeable power storage device operatively connected to the thermal energy harvesting thermionic device to receive the electrical output to recharge the rechargeable power storage device.
Parker et al. teaches in figure 6, an electrical control system connected to an thermionic module comprising a capacitor or battery, and resistors [0069], where the batteries can be recharged [0041].
Since modified Landa et al. teaches the use of a thermionic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the electrical control system comprising the capacitor or battery and resistor of Parker et al. with the device of modified Landa et al. in order to provide efficiency storage and discharge of electrical energy, and regulated discharge of electrical energy [0069].
	Regarding Claim 14, within the combination above, modified Landa et al. teaches wherein the rechargeable power storage device comprises a rechargeable battery [See rejection above]
	Regarding Claim 15, within the combination above, modified Landa et al. is silent on further comprising a heat dissipating device positioned between the thermal energy harvesting thermionic device and the rechargeable power storage device.
	Yuan et al. teaches a heat dissipating device [21, Fig. 2, top of page 9/10] for a thermionic deivce [page 10/10, top of page].
Since modified Landa et al. teaches the use of a thermionic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the heat dissipating device of Yuan on the thermionic deivce of Yuan et al. as it is merely the selection of a conventional cooling means for thermionic devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 16, within the combination above, modified landa et al. teaches wherein the heat generating source comprises a resistor [See rejection above]

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Landa (US Pub No. 2012/0153772) in view of Yuan (CN106452287, Machine Translation) and Ganley (US Pub No. 2019/0356267) as applied above in addressing claim 12, in further view of Plumpton (US Pub No. 2009/0140465)
Regarding Claim 17, within the combination above, modified Landa et al. is silent on wherein the temperature sensor comprises a thermocouple.
Plumpton et al. teaches a temperature sensor comprising a thermocouple [0044].
Since modified Landa et al. teaches the use of a temperature sensor, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the thermocouple of Plumpton et al. in place of the temperature sensor of modified Landa et al. as it is merely the selection conventional temperature sensors in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Landa (US Pub No. 2012/0153772) in view of Yuan (CN106452287, Machine Translation), Ganley (US Pub No. 2019/0356267), as applied above in addressing claim 12, in further view of Angermann (US Pub No. 2014/0230875) and Parker (US Pub No. 2009/0071526)
Regarding Claim 18, within the combination above, modified Landa et al. is silent on further comprising a housing comprised of aerogel, the housing containing the electrical energy storage device, the heat generating source, the thermal energy harvesting thermionic device, the temperature sensor, and the controller.
Angermann et al. teaches a housing comprising an aerogel used to prevent oxidation [0028].
Since modified Landa et al. teaches the use of a thermionic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply a housing with aerogel of Angermann et al. with the device of Landa et al. in order to prevent oxidation [0028].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Landa (US Pub No. 2012/0153772) in view of Yuan (CN106452287, Machine Translation), Ganley (US Pub No. 2019/0356267), as applied above in addressing claim 12, in further view of Nguyen (Nano Energy 49 (2018) 172–178) and Parker (US Pub No. 2009/0071526)
Regarding Claim 19, within the combination above, modified Landa et al. is silent on further comprising a power-consumption device operatively connected to the thermal energy harvesting thermionic device, the power-consumption device to receive the electrical output from the thermal energy harvesting thermionic device.
Parker et al. teaches in figure 6, an electrical control system connected to an thermionic module comprising a capacitor or battery, and resistors [0069], where the batteries can be recharged [0041].
Since modified Landa et al. teaches the use of a thermionic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the electrical control system comprising the capacitor or battery and resistor of Parker et al. with the device of modified Landa et al. in order to provide efficiency storage and discharge of electrical energy, and regulated discharge of electrical energy [0069].
Nguyen et al. teaches a power consumption device connected to the thermal energy harvesting thermionic device [Fig. 2c. section f, page 174, top of page].
Since modified Landa et al. teaches the use of a thermionic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply power consumption device of Nguyen et al. with the thermionic device of Landa et al. as it is merely the selection of a conventional engineering design for thermionic devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Landa (US Pub No. 2012/0153772) in view of Yuan (CN106452287, Machine Translation), Ganley (US Pub No. 2019/0356267), and Parker (US Pub No. 2009/0071526) as applied above in addressing claim 12, in further view of Cox (US Pub No. 2004/0099304)
Regarding Claim 20, within the combination above, modified Landa et al. is silent wherein the thermal energy harvesting thermionic device comprises a plurality of serially connected thermal energy harvesting thermionic devices.
Cox et al. teaches thermionic decries in series or parallel depending on the voltage and series for high voltage [0050]
	Since modified Landa et al. teaches the use of a thermionic device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply multiple thermionic derives in series  as taught by Cox et al. in order to provide a higher voltage [0050].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726